1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2007/0271348) in view of Jain (US 2018/0192374).
As to claim 1, Yang discloses in system and method of fault-tolerant and privacy-safe location tracking via email having claimed:
a.	a geolocation method for a firearm using an anti-theft tracer read on ¶ 0051 & ¶ 0080, (he tracking program 100 composes a location information email 108, which includes location information and (current) time, as illustrated with flowchart step 307 in FIG. 8. The time is included in the email header as sent date/time. In addition, the time may also be added to the email body. Time may be obtained in several different ways. The easiest ways is to read time 
b.	said geolocation method comprising the following steps: - a step of determining geographic coordinates of the anti-theft tracer read on ¶ 0051, (the tracking program 100 composes a location information email 108, which includes location information and (current) time, as illustrated with flowchart step 307 in FIG. 8. The time is included in the email header as sent date/time. In addition, the time may also be added to the email body. Time may be obtained in several different ways. The easiest ways is to read time from the built-in system clock in the computer. If GPS coordinates are used, an alternative location information email 901 may be composed);
c.	using a geolocation module of said anti-theft tracer: a step of transmitting the geographic coordinates to a remote server, by means of a first or a second telecommunications module of the anti-theft tracer read on ¶ 0052 - ¶ 0053 and ¶ 0064, (the tracking program 100 sends the location information email 108 to an owner's email address directly, referring to 309. The tracking program 100 quits after successfully sending a location information email 108 directly to the owner's email address from connected computer X 103.  If direct email delivery attempts are unsuccessful, the tracking program 100 sends a location information email 108 via a relay 
d.	second telecommunications module read on ¶ 0088, (Instant messaging (IM) or Short Message Service (SMS) could also be used in delivering location information to the owner. Still more, an encrypted location information could be delivered to (or posted on) an Usenet (USEr NETwork) newsgroup such as alt.test or an Internet bulletin board, from which the owner can retrieve and decrypt the location information. Such none email based location information delivery system could be used as an additional location information delivery means for the presented embodiments or could be used in an emailes embodiment, which use no email).  Yang does not explicitly disclose putting the anti-theft tracer onto standby and timeout step of 
However, Jain in reducing power consumption of an electronic tracking device teaches:
e.	timeout step of providing an electrical supply to one or more of the geolocation module, the first telecommunications module and the second telecommunication module in order to enable operation read on ¶ 0055, (when a controller, such as low-power controller 210 or low-power always-on sensor subsystem 330, determines that information regarding the location of the ETD is to be determined and reported to a server, ETD may enter a power-on state 430. In power-on state 430, the wireless communication subsystem and/or other sensors of the ETD may be powered on, such that information related to the location of the ETD and/or information such as excessive force applied to the ETD, may be determined and reported to a server. After being powered on, the ETD may then enter a location-determination state 440).
f.	a step of putting the anti-theft tracer onto standby, in which an electronic circuit of said anti-theft tracer cuts off the electrical supply of the geolocation module read on ¶ 0030, ¶ 0057 & ¶ 0058, (in sending-location-information state 450, a transmitter of the wireless communication subsystem may be turned on and send the determined location information to the server through other components of the tracking system (e.g., base transceiver stations and access points). In some other embodiments, the ETD may send collected information (e.g., identification of a nearby access point) to the server (e.g., via the access point and a network), and the server may then determine the location of the ETD based on the collected information (e.g., based on the location of the access point). In some embodiments, the wireless communication subsystem may also send datalog information, such as, for example, the time when an initial motion is detected, 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the low power location tracking device of Jain into Yang in order to provide a sufficient information regarding the travelling or movement of the electronic tracking devices and provides by the server to a user as the current location of the ETD in response to a user request for locating the ETD and the associated movable object.
As to claim 2, Yang further discloses,
a.	wherein the first telecommunications module is designed to communicate with the remote server according to an SMS communications protocol, and/or the second 
As to claim 3, Jain further teaches:
a.	wherein, if an accelerometer of the anti-theft tracer detects an acceleration of said anti-theft tracer that is above a reference threshold, when said anti-theft tracer is on standby; the electronic circuit of said anti-theft tracer reactivates the first and/or second telecommunications module and the geolocation module; - the geolocation module determines the geographic coordinates of the anti-theft tracer ; - the first or the second telecommunications module transmits the geographic coordinates to the remote server read on ¶ 0008 & ¶ 0009, (, a method for reducing the power consumption of an electronic tracking device may include receiving detection signals from a motion sensor of the electronic tracking device, and, after determining that the detection signals indicate that motions of the electronic tracking device have stopped for a threshold time period after a first motion of the electronic tracking device is detected by the motion sensor, activating a wireless communication subsystem of the electronic tracking device; causing location information of the electronic tracking device to be obtained; causing the location information of the electronic tracking device to be sent to a server using the wireless 
As to claim 4, Jain further teaches:
a.	wherein the remote server transmits a first warning signal to a mobile telephone if the geographic coordinates determined by the geolocation module change relative to the reference geographic coordinates taken before entering standby mode read on ¶ 0006, ( the electronic tracking device, the instructions, when executed, may cause the controller to set the wireless communication subsystem to a standby mode, after a motion of the electronic tracking device is detected by the motion sensor while the wireless communication subsystem is deactivated. In some embodiments, before entering the standby mode, the wireless communication subsystem may register with a wireless network such that, in the standby mode, the wireless communication subsystem is communicatively accessible via the wireless network. In some embodiments, the instructions, when executed, may cause the controller to, in response to a query of the location information of the electronic tracking device, activate the wireless communication subsystem from the standby mode, cause the location information of the electronic tracking device to be determined and transmitted to the server, and set the wireless communication subsystem back to the standby mode).  
As to claim 5, Jain further teaches:

As to claim 6, Yang further discloses,
a.	which is intended to be housed in a butt of a firearm , said anti-theft tracer comprising means that are designed to implement all the steps of the geolocation method according to any of the preceding claims read on ¶ 0080, (When the tracking device is further miniaturized, it can be embedded or implanted in various big and small objects such as toys, golf balls, skis, jackets, hats, picture frames, musical instrument, antiques, guns, other weapons, shoes, credit cards, coins, bank notes, checks, wallets, jewelry, wine bottles, books, wristwatches, medical instruments, medicine bottles, and so on. As shown, this invention can also track location of any non-electronic object that the tracking device is attached to, embedded in or implanted in).  

5.	Claims 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Jain and further in view of Tilby (US 2004/0226793).
	As to claim 7, Jain further teaches:

	However, Tilby in storage and transportation of guns teaches:
a.	said anti-theft tracer comprising a damping device in order to be able to damp vibrations when said anti-theft tracer is accommodated in a reception recess of the butt read on ¶ 0023, (Gun case 10 includes an upper half body 12 and a lower half body 14 connected in clam-shell configuration to swing open from a hinge 16. Upper half body 12 includes an inside pad 18 and lower half body 14 includes an inner pad 20. The pads 18 and 20 are formed by a single piece of thermo formable foam material, such as a cross-linked, closed cell, foam pad and are interconnected by the hinge 16).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the soft weapon case of Tilby into Yang in view of Jain in 
As to claim 8, Tilby further teaches:
a.	wherein the damping device comprises a plurality of grooves that extend on at least one peripheral surface of the housing between a first lateral edge and a second opposing lateral edge of said housing read on ¶ 0024, (The pads 16 and 20 are molded using sufficient heat and pressure to form gun shapes 22 and 24, respectively, molded into the pads and to form the "living hinge" 16. Gun shape 22 is an accurate female mold representation of one side of a gun (not shown) to be positioned in the gun case 10. To this end, one half of the gun, including each component projecting from that side of the gun, is molded into the pad. Gun shape 23 is a similar female mold, including each component projecting from one-half of the gun at the side opposite the side depicted in shape 22).
As to claim 9, Tilby further teaches:
a.	wherein each groove extends in a straight manner, between the first lateral edge and the second lateral edge read on ¶ 0025, (living hinge 16 comprises a plurality of parallel grooves 30, 32, and 34 spaced such that when the gun case is closed the non-shaped flat surfaces of the pads will rest flat on one another and a gun positioned in the shapes will be totally surrounded by the soft form material from which the pads and hinge are formed).  
As to claim 10, Tilby further teaches:
a.	wherein, in a plane in parallel with a lateral edge of the housing , all the grooves have the same profile read on ¶ 0024, (the pads 16 and 20 are molded using sufficient heat and pressure to form gun shapes 22 and 24, respectively, molded into the pads and to form the "living hinge" 16. 
As to claim 11, Tilby further teaches:
a.	wherein each groove is formed by a first segment and a second segment that is adjacent to said first segment , said first segment being oriented in accordance with a first angle with respect to a longitudinal direction of the housing , and said second segment being oriented in accordance with a second angle with respect to said longitudinal direction of the housing read on Fig. 3 & ¶ 0024 – ¶ 0025, (the pads 16 and 20 are molded using sufficient heat and pressure to form gun shapes 22 and 24, respectively, molded into the pads and to form the "living hinge" 16. Gun shape 22 is an accurate female mold representation of one side of a gun (not shown) to be positioned in the gun case 10.  To this end, one half of the gun, including each component projecting from that side of the gun, is molded into the pad. Gun shape 23 is a similar female mold, including each component projecting from one-half of the gun at the side opposite the side depicted in shape 22).  
As to claim 12, Tilby further teaches:
a.	at least one shim that is designed to be able to be fixed in a non-movable manner to a bearing surface of the housing and located opposite said at least one shim read on Fig. 3.
As to claim 13, Tilby further teaches:

As to claim 14, Tilby further teaches:
a.	wherein the anchoring device of the shim comprises a plurality of structures that extend so as to project relative to a bearing surface of said shim against the bearing surface opposite the housing, the complementary anchoring device of said housing comprising a plurality of depressions that are formed on the bearing surface opposite, and designed so as to accommodate the corresponding structure read on Fig. 3-5. 
As to claim 15, Tilby further teaches:
a.	wherein each shim comprises a plurality of grooves that extend on a surface opposite the bearing surface of said shim, between a first lateral edge and a second opposing lateral edge of said shim read on Fig. 3-5.  
As to claim 16, Tilby further teaches:
a.	wherein a spacing pitch of the grooves of each shim is equal to a spacing pitch of Lateral edge and a second opposing lateral edge of said housing read on Fig. 3-5.   
As to claim 17, Tilby further teaches:
a.	wherein a profile of the grooves of each shim is identical to profile of the grooves of the housing read on Fig. 3-5.   
As to claim 18, Tilby further teaches:
a.	wherein the housing and/or the at least one shim are made of a deformable material read on Fig. 3-5 & ¶ 0026, (a fabric backing sheet 38, preferably made of a durable fabric such as nylon covers the side of the foam material in which the pads 18 and 20 and hinge 16 are formed. .  

Response to Arguments
6.	Applicant's arguments filed on 03 February 2021 have been fully considered but they are not persuasive. 
a.	Applicant argues:
The Office Action acknowledges that Yang fails to disclose putting an anti-theft tracer onto standby but cites Jain as a combining reference that allegedly suggests such features. See p. 6 of the Office Action (citing par. [0030] and [0057]-[0058] of Jain).
Applicant respectfully submits that, as an initial matter, Yang and Jain describe respective tracking methods that are incongruent with one another. Specifically, Yang expressly describes a principal objective of the direct user email technique as eliminating the need for a location server and its associated overhead: It is another object of this invention to provide an improved cost effective tracking system that entirely eliminates location monitoring server (or system) and its overhead.  Par. [0016] of Yang. (Emphasis added)
Contrarily, Jain, as cited, relies heavily on location servers to offload location determination functionality from the electronic tracking devices (ETDs) described therein, mainly to reduce power consumption of these ETDs: Par. [0057] of Jain cited in the Office Action. (Emphasis added).
Additionally, the main embodiments described in Yang all involve devices that are assumed to be provided with an independent power source. See, e.g., Fig. 1 of Yang and 
If direct email delivery attempts are unsuccessful, the tracking program 100 sends a location information email 108 via a relay program on first remote computer A 105, referring to 311. If this attempt still fails, the tracking program 100 connects another instance of the relay program 106 on second remote computer B 107 to forward the location information email 108 to the owner'semail address. Upon failure, the tracking program 100 continues to connect to other instances of the relay program until successful or until all instances of the relay program are tried. If all the described delivery procedures fail, the tracking program 100 starts the entire delivery procedure 399 over with another email address of the owner 110.  The tracking program 100 has a time-out setting. The default value is 72 hours. If it cannot send the location information email 108 within 72 hours, the tracking program 100 will quit.  Par. [0053]-[0054] of Yang. (Emphasis added).  However, such attempts are necessitated by the unique email transmission technique that is described in Yang and the location server-based technique described in Jain would not require such a time limit on alternative transmission attempts. Additionally, the 72 hour time out suggested in Yang would have been clearly inapplicable to any power off mechanisms disclosed or suggested in Jain for reducing power consumption of the ETDs described therein. In any event, the “time-out setting” described in Yang would be interrupted—and the tracking program would be terminated—upon a successful transmission of a location email.  In view of the above, Yang and Jain, as cited and relied upon in the Office Action, would have failed to disclose or suggest, “[a] geolocation method for a firearm using an anti-theft tracer, said geolocation method comprising the following steps:  

-    a step of transmitting the geographic coordinates to a remote server, by means of a first or a second telecommunications module of the anti-theft tracer;
-    a timeout step of providing an electrical supply to one or more of the geolocation module, the first telecommunications module, and the second telecommunications module in order to enable operation; and, following the timeout step,
-    a step of putting the anti-theft tracer onto standby, in which an electronic circuit of said anti-theft tracer cuts off the electrical supply of the geolocation module and of the second telecommunications module,” as recited in claim 1. (Emphasis added)

Examiner reply:
Yang discloses a mail exchange server (communication server).   Yang in Paragraph 0063 discloses as “The successful email delivery can be determined by responses from the email receiving computer 1301 for the owner's email address (the mail exchange server). The response is SMTP Status Codes, which indicate whether it is successful or not. For example status code 220 means initial connection success.”  Young further discloses in Paragraph 0064 as “Furthermore, tracking programs 100 and relay programs 104 may have a capability to automatically discover proxy servers in a LAN (local area network) and connecting the destination. Many applications are already capable of automatically discovering proxy servers in LAN. For example Microsoft Internet Explorer is using WPAD (Web Proxy Autodiscovery Protocol). The same or similar method can be easily applied to tracking program and relay program for proxy server discovery purpose. Moreover, yet another email delivery path may be 
Applicant argues that , Yang and Jain describe respective tracking methods that are incongruent with one another. Specifically, Yang expressly describes a principal objective of the direct user email technique as eliminating the need for a location server and its associated overhead: It is another object of this invention to provide an improved cost effective tracking system that entirely eliminates location monitoring server (or system) and its overhead. 
However, Yang discloses a communication server.  Yang is trying to eliminate the location monitor server not the communication server.  Yang provide an improved cost effective tracking system that entirely eliminates location monitoring server (or system) and its overhead, (¶ 0016).  Paragraph 0063 further discloses as “ The successful email delivery can be determined by responses from the email receiving computer 1301 for the owner's email address (the mail exchange server). The response is SMTP Status Codes, which indicate whether it is successful or not. For example status code 220 means initial connection success. Status code 250 means OK.”  Because some email receiving computers 1301 do not accept emails from IP address whose hostname is not matched in reverse DNS lookup. Furthermore, tracking programs 100 and relay programs 104 may have a capability to automatically discover proxy servers in a LAN (local area network) and connecting the destination. Many applications are already capable of automatically discovering proxy servers in LAN. For example Microsoft Internet Explorer is using WPAD (Web Proxy Auto-discovery Protocol). The same or similar method can be easily applied to tracking program and relay program for proxy server discovery purpose. Moreover, yet another email delivery path may be used. Each ISP (Internet Service Provider) provides 
 Therefore, Yang and Jain describe respective tracking methods that are congruent with one another.  Incorporating Yong and Jain presents no new or unexpected results since the both references discloses a communication servers.

b.	Applicant further argues:
Advantageously, the claimed timeout step allows to keep ON the electrical supply of the geolocation module and the telecommunication module, thus allowing a better reactivity of these different modules than when they have to be turned on starting from an OFF position. As an example, if the anti-theft tracer is in a poor GPS reception area, the geolocation and/or the communication by the modules can be more efficient during the timeout step despite the bad GPS reception because such modules would not need to be rebooted from an OFF position, 

Examiner reply:
	Jain discloses in Fig. 4 as a flow diagram.  For example the power off (410) goes into Power on (430) to determination of location (440) and send location (450) and back to power off.  There are options that after sending location information the system goes to standby and from power off to standby (420).  if a motion of the ETD is detected, the ETD may enter a standby (i.e., sleep) state 420, where only a portion of the wireless communication subsystem (e.g., a receiver or a sniffer) and/or other components of the ETD may be activated, while other portions of the wireless communication subsystem and/or other components of the ETD are deactivated or powered off. In some embodiments, when a circuit or subsystem is deactivated, the circuit or subsystem may be completely powered down and may consume no power. In some 
The examiner has considered the remark/presentation of claims in view of the disclosure and the present state of the prior art, and it is the examiner's position that the claims 1-18 are currently rejected for the reasons set forth in the above argument and this Office action.  
For the above reasons, it is believed that the rejections should be sustained.

Citation of pertinent Prior Arts
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
8.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689